                        JOHN S. WALLENSTEIN
                            Attorney at Law
                          1100 Franklin Avenue
                      Garden City, New York 11530
                   (516) 742-5600 Fax (516)742-5040
                       email: jswallensteinesq@outlook.com

                                   June 3, 2021

VIA ECF
Hon. Margo K. Brodie
Chief United States District Judge
United States District Court, EDNY
225 Cadman Plaza East
Brooklyn, New York 11201

             Re:   United States v. Raza Sikandar
                   Indictment # 20 CR 582 (MKB)

Dear Chief Judge Brodie;

      I represent the defendant Raza Sikandar in the above noted matter,
which is scheduled for a status conference before you on June 25, 2021. Mr.
Sikandar has been detained, Your Honor having found that there were no
conditions which would assure the Court of his appearance as required. (Order
denying bail, ECF # 13) The Court’s denial of bail was without prejudice to
renewal, and we respectfully submit that, as detailed below, there are
additional conditions which will reasonably assure the Court of the defendant’s
compliance, and thus support his release. We therefore respectfully request
that the Court reopen the hearing and reconsider the decision to deny bail.

      We note that Mr. Sikandar suffers from a variety of medical conditions,
including serious respiratory issues and a compromised immune system. He is
awaiting surgery for a clavicle repair, and when I visited with him at MDC
yesterday his left arm was in a sling. Although he is vaccinated, his
immunocompromised condition renders the vaccine less effective and leaves
him vulnerable to the COVID-19 virus, a vulnerability exacerbated by the
conditions at MDC, of which the Court is well aware.

       The COVID-19 crisis has severely hampered the ability of defendants like
Mr. Sikandar in their efforts to have access to discovery, the law library, and
legal visits, all in derogation of their rights to the effective assistance of counsel
under the Sixth Amendment. Release on appropriate conditions eliminates
these issues and allows Mr. Sikandar to have unfettered access to counsel and
other legal resources, so that he may defend himself to the fullest extent
possible.
JOHN S. WALLENSTEIN
Attorney at Law

                                                                   Hon. Margo K. Brodie
                                                                          June 3, 2021
                                                                              Page Two
                                                                       20 CR 582(MKB)



       On December 30, 2020, Sikandar’s then attorney, Assistant Federal
Defender Douglas G. Morris, Esq., made an application for bail at the
arraignment before Magistrate Judge Mann, in which he detailed the
defendant’s medical issues and proposed conditions of release. Judge Mann
rejected the arguments, and Mr. Morris later made a renewed application to
Your Honor (ECF # 10) that same day, in which he proposed an additional
suretor and a house. Your Honor has already reviewed the transcript of the
proceedings before Judge Mann and cited to it in the Order, so I will not repeat
the arguments made therein, but respectfully incorporate them here by
reference. The original bail proposal was for a bond signed by the defendant’s
mother; that was later amended and renewed to include the signature of the
defendant’s brother, Dr. Billal Sikandar, and the posting of his house in Bowie,
Maryland as security. We now propose an additional suretor and a second
home to be security for a bond, in addition to the original proposal.

       The defendant’s father, Dr. Syed Hasan Sikandar, who is a retired
microbiologist, will co-sign the bond, along with his wife, Rehana Sikandar and
his son Billal. Dr. and Mrs. Sikandar reside in Lanham, Maryland, and will
secure the bond with their home, which has a market value of approximately
$435,000 with no mortgage or other encumbrance. 1 Dr. Billal Sikandar’s home
is in Bowie, Maryland and the details previously been provided to the Cout and
the government.

       In addition, we propose that the defendant reside at his parents’ home,
in home detention and subject to such additional conditions as the Court
deems appropriate, including GPS location monitoring and daily reporting to
PreTrial Services. He would leave the residence only for court appearances, and
his family has agreed to provide transportation to and from the Court by car.
We propose that he also be permitted to leave for medical treatment, provided
that any such treatment is verified in advance by PreTrial and that he is
escorted to and from the location. Meetings with counsel can be conducted by
videoconference, and when in person meetings are necessary, we will seek prior
approval from PreTrial and the Court, again with escorts. Travel would be
restricted to the District of Maryland and EDNY, except for direct travel from
his home to the Courthouse.




1The address will be provided to the Court and the Government, but not noted here to avoid
having home addresses published on ECF in contravention of current rules.
JOHN S. WALLENSTEIN
Attorney at Law

                                                           Hon. Margo K. Brodie
                                                                  June 3, 2021
                                                                    Page Three
                                                               20 CR 582(MKB)




       The Government’s position remains the same, i.e. that the defendant
should be detained until trial. However, the default position of the Bail Reform
Act is release on conditions, with pretrial detention to be the exception. In this
case, we respectfully submit that the additional conditions proposed herein will
be sufficient to assure the defendant’s return to court when required, and
alleviate the risk of flight. With the posting of two houses as security, and the
moral suasion of his parents’ and brother’s financial security at stake, these
conditions are sufficient to reasonably assure the defendant’s appearance in
Court and compliance with any other conditions of release.

      Therefore, we respectfully urge the Court to reconsider the earlier
determination, and order Mr. Sikandar released on the proposed conditions,
and any additional conditions the Court deems appropriate. I am available for a
hearing at the Court’s convenience if Your Honor deems such to be necessary,
and the suretors are available as well, by remote connection from their homes
in Maryland.

      Thank you for your courtesy and consideration.

                                            Respectfully yours,

                                            /s/JOHN S. WALLENSTEIN

                                            JOHN S. WALLENSTEIN
JSW/hs

cc:   AUSA Andrew Wenzel (by ECF)
      Raza Sikandar (by mail)
